                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 L.M.,

                       Plaintiff,

 v.                                             Case No. 18-cv-1668-NJR

 THE BOARD OF TRUSTEES OF
 SOUTHERN ILLINOIS UNIVERSITY AT
 EDWARDSVILLE (SIUE),

                       Defendant.


                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         The factual background of this lawsuit is fully set forth in the Court’s Memorandum

and Order dated November 6, 2019 (Doc. 46), which granted in part and denied in part a

motion to dismiss previously filed in this case. Broadly speaking, Plaintiff L.M., a male

student at Southern Illinois University at Edwardsville in 2017, disputes how the University

handled complaints of sexual harassment brought against him by a fellow female student in

late 2017 and early 2018.

         Following the entry of that Order, L.M. filed a First Amended Complaint (Doc. 49).

The First Amended Complaint “seeks to overturn and nullify the findings by Defendant that

Plaintiff, on October 15, 2017, had sexually assaulted the Complainant (referred to as “CM”)

off the SIUE campus.” (Doc. 49, p. 1). It also seeks “to enjoin Defendants from maintaining

on Plaintiff’s student records its “guilty” finding based on a flawed and unlawful process”

(Id.) and to enjoin them from using obviously unconstitutional and illegal sexual harassment

“Policies and Procedures” in the future. (Id. at pp. 1-2). L.M. also seeks a declaratory


                                         Page 1 of 3
judgment that Defendant’s Policies and Procedures·do not comport with basic due process

under the Illinois Constitution. (Id. at p. 2). Notably, no federal claims are made in the First

Amended Complaint.

          L.M. now seeks to remand the action to the Circuit Court of Madison County, Illinois,

where the case was originally filed. (Doc. 55). Specifically, L.M. argues that the basis for this

Court’s federal subject matter jurisdiction asserted in the Notice of Removal (Doc. 1),

i.e., federal question subject matter jurisdiction over L.M.’s claims pursuant to 42 U.S.C.

§ 1983 and Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681-1688, no longer

exists.

          Defendant acknowledges that the federal claims are gone, but it urges the Court to

exercise its supplemental jurisdiction over L.M.’s state law claims pursuant to 28 U.S.C.

§ 1367. Defendant asserts that “substantial judicial resources have already been committed,

so that sending [this] case to another court will cause a substantial duplication of effort” and

thus the federal court should continue to exercise its subject matter jurisdiction over L.M.’s

state law claims. See, e.g., Sharp Elecs. Corp. v. Metro. Life Ins. Co., 578 F.3d 505, 515 (7th Cir.

2009).

          The supplemental jurisdiction statute provides that a district court “may decline to

exercise supplemental jurisdiction” over state law claims if the court “has dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). As Defendant

acknowledges, “[w]hen all federal claims in a suit in federal court are dismissed before trial,

the presumption is that the court will relinquish federal jurisdiction over any supplemental

state-law claims.” Al’s Serv. Ctr. v. BP Prods. N. Am., 599 F.3d 720, 727 (7th Cir. 2010). Although

the presumption is rebuttable, the Seventh Circuit has said “it should not be lightly

                                           Page 2 of 3
abandoned, as it is based on a legitimate and substantial concern with minimizing federal

intrusion into areas of purely state law.” RWJ Mgmt. Co. v. BP Prods. N. Am., 672 F.2d 476,

479-80 (7th Cir. 1012), citing Khan v. State Oil Co., 93 F.3d 1358, 1366 (7th Cir.1996) and Huffman

v. Hains, 865 F.2d 920, 923 (7th Cir. 1989) (“[R]espect for the state’s interest in applying its

own law, along with the state court’s greater expertise in applying state law, become

paramount concerns.”).

       To date, the Court has only ruled on a motion to dismiss and asked a Magistrate Judge

to pursue settlement discussions (which were not fruitful). The Southern District of Illinois is

operating at 50% district judge capacity and has been now—as of today—for a year, with no

relief on the horizon. The minimal judicial resources that have been expended so far are

nothing to what resolving L.M.’s state law claims may require in the future. And the Court

does not see how the state court will be forced to duplicate the efforts spent thus far here in

federal court. The state court is well-suited to consider Defendant’s motion to dismiss the

claims in the First Amended Complaint and to otherwise handle the case from here.

       For these reasons, the Court DECLINES to exercise its supplemental jurisdiction over

L.M.’s remaining claims, GRANTS Plaintiff’s motion to remand (Doc. 55), and REMANDS

this action to the Third Judicial Circuit, Madison County, Illinois, for lack of federal subject

matter jurisdiction.

       IT IS SO ORDERED.

       DATED: March 31, 2020


                                                     ____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge



                                          Page 3 of 3
